Title: To Benjamin Franklin from Jan Ingenhousz, 29 January 1777
From: Ingenhousz, Jan
To: Franklin, Benjamin


Dear Sir,
Vienna Jan. 29. 1777.
As I recieved my lettre Directed to you at Philadelphia back from London because my friend thought it would not please me, when I should know you was at Paris, I send it you without opening it, tho you will now be acquainted with the philosophical part of it. As I referred to it in my last, which will have come to your hands by Abbe Georgel, I am affrayed you delay answering me till you recieve it, which I hope you will do after having perused it. I am about to get conductors erected upon the gunpowders magazines and some other buildings of the Emperour, who entrusted me alone with that affair. I follow entirely your opinion at the manner in which they are erected upon your Magazines at Purfleet. Father Beccaria, whose writings are as obscure as yours are clear upon the subject of electricity, writes in a lettre dated Nov. the 1th the following article upon this subject. Ego tamen in ea persto opinione: ante omnia metallo omni, quod hic est cautum, exui oportere, uti scribebam in litteris ad Beccarium. I aknowledge I do not understand his meaning; but I thinck he is against the use of conductors. I should like to write a little deduction containing the principal arguments, and facts, by which the utility of this practice is prouved. A such undertaking would be a part of my duty, as being entrusted with the direction of this undertaking. The Republic of Venise has just now asked the Emperour to get a thorough instruction made of the manner of building Gunpowder magazins, preserving the powder, and preventing mischief from lightning. As no body of the artillery Corps is able to give some tolerable explication upon this matter, they have allready applyed to me for to assist them. An thus I will be obliged to work at it. I expect the six last volumes of the Philos. Transactions, in which I will probably find some articles, which will be usefull to me in this undertaking. I will not abuse to much your patience in prolonging my lettre. I will only add, that I expect from you some good news, but above all to be informed of your health and happiness.
The next day of my writing to you may last, the journey of our Emperour was countremanded, and will perhaps be layd aside entirely. My journey to Ratisbon is fixed upon the 10 or 12 of April, if nothing hinders me, where I will inoculate the two sons of the Reigning Prince of Tour and Taxis, after which I should be very glad to take a trip to Paris and to have the great satisfaction of enjoying your company. I am with the greatest esteem Your Most obedient humble Servant
J. Ingen Housz
 
Notation: Ingenhouss Jany. 29. 1777.
